Tomassetti v Tomassetti (2021 NY Slip Op 03076)





Tomassetti v Tomassetti


2021 NY Slip Op 03076


Decided on May 12, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2020-00458 
2020-01102
 (Index No. 5786/17)

[*1]Kathleen F. Tomassetti, respondent, 
vDino Tomassetti, Jr., appellant.


Dobrish Michaels Gross LLP, New York, NY (Robert S. Michaels of counsel), for appellant.
Cohen Clair Lans Greifer Thorpe & Rottenstreich LLP, New York, NY (Robert S. Cohen and John O. Farley of counsel), for respondent.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals from (1) an order of the Supreme Court, Queens County (Margaret Parisi McGowan, J.), dated October 23, 2019, and (2) an order of the same court dated December 16, 2019. The order dated October 23, 2019, granted the plaintiff's third motion for an award of interim counsel fees to the extent of directing the defendant to pay the sum of $460,000 to the plaintiff's counsel. The order dated December 16, 2019, directed the defendant to pay "remaining interim legal fee of 230,000 forthwith which is balance of 11/7/19 order."
ORDERED that the appeal from the order dated December 16, 2019, is dismissed, as no appeal lies as of right from an order that does not decide a motion made on notice (see CPLR 5701[a]), and leave to appeal has not been granted; and it is further,
ORDERED that the order dated October 23, 2019, is affirmed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
In 2017, the plaintiff commenced this action for a divorce and ancillary relief against the defendant. In April 2019, the plaintiff filed a motion seeking additional interim counsel fees in the sum of $461,914. In an order dated October 23, 2019, the Supreme Court granted the motion to the extent of directing the defendant to pay the sum of $460,000 to the plaintiff's counsel. The defendant appeals.
Contrary to the defendant's contention, under the circumstances presented (see Tomassetti v Tomassetti, _____ AD3d _____ [Appellate Division Docket No. 2018-13893; decided herewith]), the Supreme Court providently exercised its discretion in granting the plaintiff's motion for an award of additional interim counsel fees to the extent of directing the defendant to pay the sum of $460,000 to the plaintiff's counsel (see Lieberman-Massoni v Massoni, 146 AD3d 869, 869; Carlin v Carlin, 120 AD3d 734, 734; Palmeri v Palmeri, 87 AD3d 572, 572).
The defendant's remaining contention is without merit (see Feinstein v Merdinger, 305 AD2d 115).
CHAMBERS, J.P., AUSTIN, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court